DETAILED ACTION
Notification of Application Status under the America Invents Act 
The present application, which was filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).
Information Disclosure Statement
The examiner has considered the Information Disclosure Statements (IDS) filed on 09 November 2018 and 12 April 2021.  Copies of the portions of the IDSs listing the references are being returned to the Applicant along with this Office action and serve both as acknowledgements of receipt of the IDSs and as indications as to which references the examiner considered.
New Matter
The amendment filed on 03 December 2019 is objected to under 35 U.S.C. § 132(a) because it introduces new matter into the disclosure.  35 U.S.C. § 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.
As amended, certain text is deleted from paragraph [0010] of the specification as filed.  Not only has Applicant provided no reason why this text is to be deleted but the deletion results in sentences that make no sense in English.  Furthermore, this amendment introduces new matter into the specification as filed.  Therefore, Applicant is required to cancel the new matter in the reply to this Office Action by restoring the deleted text.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 to 17 are rejected under 35 U.S.C. § 112(a) because as pointed out by Examiner Céline Hoff in the Written Opinion of the International Searching Authority (WOISA) mailed on 14 July 2017, the specification, while being enabling for the cell culture chip composed of materials not including PDMS and PGLA, does not reasonably provide enablement for a cell culture chip composed of materials including PDMS and PGLA.  Specification as filed at paragraph [0010].  In other words, the specification does not enable one of ordinary the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1 to 17 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.
As an initial matter, claims 1 to 17 are very poorly drafted and barely comport with current U.S. patent practice.  Applicant is strongly advised to review the Manual of Patent Examining Procedure (M.P.E.P.), in particular M.P.E.P. §§ 608.01(i)-(o), and redraft the claims to particularly point out and distinctly claim
For example, in claim 1, it is unclear (i) in the claimed segment “a support consisting of a non-resorbable membrane, comprising an upper face and a lower face …” whether the upper face and lower face modifies the support or the non-resorbable membrane; and (ii) whether the non-resorbable membrane is the same as the subsequently claimed 3D nanostructured porous membrane and if not how the two are related or positioned relative to each other.  Almost every other claim is replete with such problems and nonsensical comma use with “and said 3D nanostructured porous membrane and the at least one protuberance being composed of materials, suitable for the culture of two distinct cell types” and “said central unit being integrated in said base, and forming a whole with said base” of claim 1 being just two examples.
Claims 1 to 17 contain broad recitations followed by narrower statements of the range or limitation by using phrases like “in particular”, “more specifically”, etc.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation in the same claim is considered indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See, M.P.E.P. § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by “such as” and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is:  (a) merely exemplary of the remainder of the claim, and therefore not required; or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche
Claims 2 and 3, as merely two examples, are dependent claims but are drafted in such a manner that it is unclear what portions of these claims limit the independent claim (claim 1).  Because a claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers, 35 U.S.C. § 112(d), Applicant is not required, and indeed would be preferable for readability and for particularly pointing out and distinctly claiming subject matter that the inventor or a joint inventor regards as the invention, not to include superfluous text from the claim(s) to which a dependent claim refers.  Yet again, Applicant is advised to review M.P.E.P. § 608.01(n) and redraft all the dependent claims properly.
Claims 4, 13, and 17 contain words and phrases in parentheses and it is unclear whether these parenthetical words and phrases are meant to limit the claim scope.
Claim 8 contains an improper Markush group.  Applicant is advised to review M.P.E.P. § 2117 and redraft the claimed section accordingly.
Finally, the examples noted supra are not exhaustive because a multitude of problems beset claims 1 to 17.  In the interest of compact and efficient prosecution, after reviewing of the relevant sections of the M.P.E.P., Applicant is strongly advised to carefully reread and redraft all the claims as appropriate in the next response to the U.S. Patent and Trademark Office.
Allowable Subject Matter
Claims 1 to 17 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. §§ 112(a) and (b).
The following is a statement of reasons for the indication of allowable subject matter:  as explained in the WOISA, Hyun et al. (Integr. Biol. 5(9), 1130-1140 (2013)) represents the closest prior art but the claims are patentable over this reference.  See WOISA at Box V.  .
Conclusion
No claim is allowed.  Claims 1 to 17 contain allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Wolfinbarger, Jr. et al. (U.S. Pat. No. 7,494,811);
Kurowski et al. (U.S. Pat. No. 8,580,209); and
Ingber et al. (U.S. Pat. No. 8,647,861).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the 
/Gautam Prakash/
Primary Examiner, Art Unit 1799